Examiner’s Comment
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power conversion device comprising: a controller configured to control switching operations of semiconductor switching elements included in the inverter and the DC/DC converter, wherein the DC/DC converter has a full-bridge configuration in which two legs are connected in parallel, each leg being formed by connecting, in series, a pair of upper and lower arms having the semiconductor switching elements, the coupled reactor includes a first winding and a second winding each having one end side connected to a positive side of the DC power supply, the first winding has another end side connected to a connection point between the upper and lower arms composing a first leg of the legs, the second winding has another end side connected to a connection point between the upper and lower arms composing a second leg of the legs, and the controller, in accordance with a discharge command, opens the switch, causes the semiconductor switching elements composing the upper and lower arms of the DC/DC 3Application No. 16/969,047 Reply to Office Action of October 4, 2021 converter to perform complementary operations so as to be alternately turned on/off, and causes the pair of legs to operate with their switching phases shifted from each other, whereby the first smoothing capacitor and the second smoothing capacitor are discharged, in combination with all the limitations set forth in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838